J-S57044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.A.S., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: C.S., BIOLOGICAL                :
    FATHER                                     :       No. 867 MDA 2019

                  Appeal from the Order Entered April 29, 2019
                 in the Court of Common Pleas of Snyder County
                Civil Division at No(s): CP-55-OC-0000048-2018

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 24, 2020

       C.S. (“Father”) appeals from the Order granting the Petition filed by

Snyder County Children and Youth Services (“CYS”), and involuntarily

terminating Father’s parental rights to his minor, male child, R.A.S. (born in

July 2016) (“Child”), pursuant to the Adoption Act.1      We affirm.

       The family became involved with CYS in May 2016 based on allegations

that Father had struck Child’s half-sibling’s neck hard enough to leave a curved

bruise. Order of Adjudication and Disposition-Child Dependent, 8/22/17. As

a result, Father pled guilty to simple assault and was sentenced to one year

of probation, to be served consecutively to another probationary sentence.


____________________________________________


1 Child’s mother, M.E.E. (“Mother”), consented to the termination of her
parental rights. On June 5, 2019, the Orphans’ Court entered a Decree
confirming Mother’s consent and terminating her parental rights to Child.
Mother did not appeal the Decree, and has not participated in this appeal.
J-S57044-19


Thereafter, CYS maintained involvement with the family.             Order of

Adjudication and Disposition-Child Dependent, 8/22/17.      On May 9, 2017,

Mother tested positive for methamphetamine, amphetamine, and marijuana.

Id. Accordingly, CYS implemented a safety plan. Id. However, in August

2017, CYS received additional allegations that Mother had physically abused

Child’s half-sibling. Id. Further, on August 9, 2017, a CYS caseworker and

Father’s probation officer visited Father.   Id.   Father acknowledged using

methamphetamine, and was thereafter incarcerated.        Id.   On August 10,

2017, the juvenile court issued an Order for emergency protective custody,

transferring legal and physical custody of Child to CYS. Order, 8/10/17.

      On August 22, 2017, the juvenile court adjudicated Child dependent.

Order, 10/22/17. CYS implemented a family service plan. Father’s objectives

were to achieve and maintain sobriety; maintain parenting responsibilities and

a healthy bond with Child; be involved with medical and dental appointments

for Child; and improve family functioning by attending anger management

and a parenting program.      N.T., 4/16/19, at 52-53.    Throughout Child’s

dependency, Father made little progress towards reunification. Moreover, on

July 24, 2018, Father’s probation was revoked, and on December 14, 2018,

Father was committed to the State Intermediate Punishment Program (“SIPP”)

for a period of 24 months, with credit for time served from August 28, 2018.

Sentencing Order, 12/14/18.




                                    -2-
J-S57044-19


       On August 20, 2018, CYS filed Petitions to involuntarily terminate

Mother’s and Father’s parental rights to Child. On April 26, 2019, the Orphans’

Court conducted a hearing on the Petitions.2 CYS presented the testimony of

Robert Meacham (“Mr. Meacham”), a licensed psychologist, who performed a

bonding evaluation regarding Child, Mother, and Child’s foster parents;

Christopher Baker (“Mr. Baker”), Father’s probation officer; and Seth Herb

(“Mr. Herb”), a former CYS caseworker. Father testified on his own behalf.3

       Mr. Herb testified that the main issues prompting Child’s removal from

Father’s care were Father’s abuse of Child’s half-sibling and Father’s drug use.

N.T., 4/16/19, at 64. Mr. Herb further testified that Father was generally non-

compliant with the family service plan. Id. at 40-41. Father failed to complete

drug and alcohol treatment and did not produce any negative drug screens

throughout the life of the case. Id. at 41, 44. Father visited Child regularly

in September and October 2017, but only attended three visits with Child

between November 2017 and December 2018. Id. at 47, 55. Further, Father

did not complete anger management or parenting classes, and had no

communication with Child’s current foster parents. Id. at 49-50, 53.




____________________________________________


2On August 30, 2018, the Orphans’ Court entered an Order appointing Michael
O’Donnell, Esquire (“Attorney O’Donnell”), to represent Child.

3The Orphans’ Court incorporated the record regarding Father’s criminal case
and Child’s dependency case.

                                           -3-
J-S57044-19


      Mr. Baker testified that, at the time of the hearing, Father was

incarcerated. Id. at 24. Mr. Baker confirmed that Father’s mental health and

drug and alcohol counseling began in August 2017, but, by February 2018,

Father’s attendance was very poor. Id. at 25. Accordingly, Father did not

successfully complete mental health and drug and alcohol counseling.          Id.

Further, Father’s drug tests were positive for methamphetamines in February

2016, August 2017, and May 2018, and for opiates in January 2017. Id. at

29. Father also tested positive for marijuana numerous times. Id. From

January 1, 2018, through May 2018, all of Father’s drug tests were positive.

Id.   Moreover, Father’s contact with Mr. Baker was sporadic.        Id. at 30.

Ultimately,   Father’s   probation   was   revoked   because   Father   did   not

successfully complete treatment; did not maintain contact with probation;

failed drug tests; and was non-compliant with CYS. Id. After the revocation

of his probation, Father was sentenced to SIPP, which includes a component

of drug and alcohol treatment. Id. at 33.

      Father testified that he is currently incarcerated, and would live with his

girlfriend when released. Id. at 74. Father testified that he spent time with

Child when Child was young. Id. at 74-75. However, after Child came into

care, Father asserted that he missed visits because of his work schedule. Id.

at 80-81. Further, Father blamed his failure to comply with CYS on his mental

health and drug and alcohol issues. Id. at 82. Father claimed he stopped

attending treatment because “[the counselor] kept telling me the same thing


                                      -4-
J-S57044-19


over and over and over again[,] so I quit going.” Id. While Father requested

visits with Child while in prison, the prison would not allow the visits because

his conviction involved the abuse of a minor. Id. at 78-79, 81, 83. Father

testified that he began, but did not finish, anger management. Id. at 75-76.

Father also testified that he attended drug and alcohol programming in prison

and that he no longer had a substance abuse problem. Id. at 76-77. Further,

Father claimed that he read parenting books from the prison library. Id. at

77-78. Father insisted that he wanted to retain his parental rights. Id. at 80.

      Mr. Meacham testified that he had conducted interviews with Child,

Mother, and Child’s foster parents. Id. at 9. However, because of Father’s

imprisonment, Mr. Meacham was not able to conduct interviews with Father.

Id. Mr. Meacham testified that Child was placed in foster care shortly after

turning one. Id. at 11. Initially, Child was nonverbal, had a difficult time

walking, did not interact with the foster parents, and did not make eye contact.

Id. After obtaining early intervention services, Child quickly acquired age-

appropriate skills and behavior. Id.

      Mr. Meacham testified that Child is bonded with his foster parents and

lives in the home with his half-brother. Id. at 11-12. Mr. Meacham observed

that Child is emotionally attached to his foster parents and looks to them for

his safety, security, and nurturing needs. Id. at 13-14. Mr. Meacham opined

that it would be detrimental to sever Child’s relationship with his foster

parents. Id. at 14. Further, because Father had not seen Child in a year,


                                       -5-
J-S57044-19


Child would likely have no recollection of Father. Id. at 17. However, Mr.

Meacham was unwilling to assume there was no bond between Father and

Child, because he could not perform an evaluation. Id. at 22.

       Following the testimony, the court met with Child. The court observed

that Child walked within three feet of Father, and that, while Child did not

appear frightened of Father, Child also did not recognize Father. Id. at 86-

87. While the court talked to Child, the court observed that Child, then two

years and nine months old, could not communicate his preferred outcome,

“other than to leave the courtroom after he got here.” Id. at 121.

       On April 29, 2019, the Orphans’ Court entered the Order involuntarily

terminating Father’s parental rights to Child pursuant to section 2511(a)(1),

(8), and (b).4 Father timely filed a Notice of Appeal and Concise Statement

of errors complained of on appeal.

       Father raises the following issues on appeal:

       1. Was termination erroneous[,] where counsel for [Child] did not
          properly articulate his client’s position?

       2. Was termination erroneous[,] where evidence indicated that
          Father exercised his parental rights and duties?

       3. Was termination erroneous[,] where evidence indicate[d] that
          Father remedied the conditions which led to Child’s removal?


____________________________________________


4 Although the Order does not mention section 2511(b), the Orphans’ Court,
in its on-the-record findings, concluded that termination of Father’s parental
rights met Child’s needs and welfare pursuant to section 2511(b). N.T.,
4/26/19, at 125-27.


                                           -6-
J-S57044-19


Father’s Brief at 4.

      We review Father’s claims mindful of our well-settled standard of

review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      In his first issue, Father contends that Child’s counsel, Attorney

O’Donnell, failed to appropriately represent Child’s interests, as he did not

present witnesses or exhibits at the termination hearing. Father’s Brief at 7.

Father asserts that counsel only participated in cross-examination of

witnesses and oral argument, neither of which are evidence.         Id.   Father

contends that counsel failed to indicate a preferred outcome for Child and that,

even if Child was non-communicative, counsel was required to offer a

preference. Id. at 8. Citing In re Adoption of T.M.L.M., 184 A.3d 585, 589




                                      -7-
J-S57044-19


(Pa. Super. 2018), Father posits that the failure of counsel to appropriately

present Child’s preferred outcome requires reversal.5 Father’s Brief at 8.

       Our Supreme Court, in In re Adoption of L.B.M., 161 A.3d 172, 183

(Pa. 2017) (plurality), held that 23 Pa.C.S.A. § 2313(a) requires that counsel

be appointed to represent the legal interests of any child involved in contested

involuntary termination proceedings. The Court noted that legal interests are

synonymous with the child’s preferred outcome, but the child’s best interests

are determined by the court. Id. The Pennsylvania Supreme Court has held

that (1) a guardian ad litem may serve as counsel where there is no conflict

between the child’s legal and best interests, and (2) that there is no conflict

between the child’s best and legal interests if the child is non-communicative

due to the child’s young age. See In re T.S., 192 A.3d 1080, 1092-93 (Pa.

2018).




____________________________________________


5 After Father filed his brief, this Court expressly overruled In re Adoption of
T.M.L.M., concluding that this Court “does not have the authority to review
sua sponte whether a conflict existed between counsel’s representation and
the child’s stated preference in an involuntary termination of parental rights
proceeding.” In re Adoption of K.M.G., 2019 Pa. Super. 281 (en banc) (filed
September 13, 2019), appeal granted in part, No. 362 WAL 2019, 2019 WL
6695448 (Pa. Dec. 9, 2019). Further, this Court held that, in determining
whether a conflict exists between a child’s best interests and legal interests,
“we should use the same standard of review when reviewing any factual
determination of the orphans’ court and give great deference to those factual
findings.” Id.




                                           -8-
J-S57044-19


       Here, the Orphans’ Court appointed Attorney O’Donnell as counsel for

Child. At the termination hearing, Attorney O’Donnell initially asserted that

counsel was “in line with the Agency….” N.T., 4/26/19, at 15. Thereafter,

Attorney O’Donnell participated in the hearing by cross-examining witnesses.

Further, at the conclusion of the termination hearing, Attorney O’Donnell

argued that Child’s best interests would be served by terminating Father’s

parental rights.6    Id. at 106-09. The Orphans’ Court, in its on-the-record

findings of fact and conclusions of law, determined that Child could not

communicate a preferred outcome, but that Attorney O’Donnell had asserted

that the best interests and legal interests of Child were the same. Id. at 121-

22. Further, the Orphans’ Court concluded that Attorney O’Donnell, through

his cross-examination, made it clear that he supported the termination of

Father’s parental rights. Orphans’ Court Opinion, 6/28/19, at 2.

       Our review of the record confirms that Attorney O’Donnell satisfied the

requirements of section 2313(a). Both in his argument at the close of the

termination hearing, and in Child’s brief on appeal, Attorney O’Donnell has

argued that the termination of Father’s parental rights is in Child’s best

interests. Because Child was two years old, there could be no conflict between

Child’s best interests and Child’s legal interests. See In re T.S., 192 A.3d at



____________________________________________


6 Moreover, on appeal, Attorney O’Donnell has filed a brief asserting that
termination of Father’s parental rights is in the best interests of Child. Child’s
Brief at 11.

                                           -9-
J-S57044-19


1092-93.     The record confirms that Attorney O’Donnell appropriately

advocated for Child’s best interests, which could not conflict with Child’s legal

interests given Child’s young age. We therefore conclude that Father’s first

issue does not merit relief.

      In Father’s second and third issues, he asserts that the Orphans’ Court

erred by involuntarily terminating his parental rights. Father’s Brief at 8, 9.

Termination of parental rights is governed by section 2511 of the Adoption

Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [s]ection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [s]ection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Here, the Orphans’ Court terminated Father’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1) and (8), as well as (b). This Court may affirm

the Orphans’ Court’s decision regarding the termination of parental rights with

regard to any one subsection of section 2511(a), as well as section 2511(b).

See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Section

2511(a)(1), (8), and (b) provides as follows:

      § 2511. Grounds for involuntary termination

                                     - 10 -
J-S57044-19



      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                   ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an agency,
         12 months or more have elapsed from the date of removal
         or placement, the conditions which led to the removal or
         placement of the child continue to exist and termination of
         parental rights would best serve the needs and welfare of
         the child.

                                   ***

      (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (8), and (b).

      Although Father challenges the Orphans’ Court’s determinations

pursuant to section 2511(a)(1) and (8), we focus on section 2511(a)(8), which

requires clear and convincing proof “(1) that the child has been removed from

the care of the parent for at least twelve (12) months; (2) that the conditions

                                    - 11 -
J-S57044-19


which had led to the removal or placement of the child still exist; and (3) that

termination of parental rights would best serve the needs and welfare of the

child.” In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa. Super. 2006). In

a section 2511(a)(8) analysis, “where a parent has addressed some of the

conditions that led to a child’s removal, but other conditions still exist, this

element may be deemed to be satisfied.” In re D.A.T., 91 A.3d 197, 205-06

(Pa. Super. 2014).     “Termination under [s]ection 2511(a)(8) does not

require the court to evaluate a parent’s current willingness or ability

to remedy the conditions that initially caused placement or the availability

or efficacy of Agency services.” In re Z.P., 994 A.2d 1108, 1118 (Pa. Super.

2010) (emphasis added, citations omitted).

        We recognize that the application of [s]ection (a)(8) may
        seem harsh when the parent has begun to make progress
        toward resolving the problems that had led to removal of her
        children…. However, by allowing for termination when the
        conditions that led to removal of a child continue to exist after
        a year, the statute implicitly recognizes that a child’s life
        cannot be held in abeyance while a parent attempts to attain
        the maturity necessary to assume parenting responsibilities.
        The court cannot and will not subordinate indefinitely a child’s
        need for permanence and stability to a parent’s claims of
        progress and hope for the future. Indeed, we work under
        statutory and case law that contemplates only a short period
        of time, to wit[,] eighteen (18) months, in which to complete
        the process of either reunification or adoption for a child who
        has been placed in foster care.

In re Adoption of R.J.S., 901 A.2d at 513 (emphasis in original, citations

omitted).   “A parent is required to exert a sincere and genuine effort to

maintain a parent-child relationship; the parent must use all available


                                     - 12 -
J-S57044-19


resources to preserve the parental relationship and must exercise reasonable

firmness in resisting obstacles placed in the path of maintaining the parent-

child relationship.”   In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003)

(internal quotation omitted).

      Furthermore, “we are instructed that we may not consider any effort by

the parent to remedy the conditions described in subsection[] (a)(8) if that

remedy was initiated after the parent was given notice that the termination

petition had been filed.” In re Z.P., 994 A.2d at 1121 (citation omitted). This

evidentiary limitation applies to the entire termination analysis.    Id.   The

court, however, may consider post-petition efforts if the efforts were initiated

before the filing of the termination petition and continued after the petition

date. Id.

      With respect to the “needs and welfare” analysis pertinent to section

2511(a)(8) and (b), we have observed the following:

      Section 2511(a)(8) explicitly requires an evaluation of the “needs
      and welfare of the child” prior to proceeding to [s]ection 2511(b),
      which focuses on the “developmental, physical and emotional
      needs and welfare of the child.” Thus, the analysis under
      [s]ection 2511(a)(8) accounts for the needs of the child in
      addition to the behavior of the parent. Moreover, only if a court
      determines that the parent’s conduct warrants termination of his
      or her parental rights, pursuant to [s]ection 2511(a), does a court
      “engage in the second part of the analysis pursuant to [s]ection
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child.” Accordingly,
      while both [s]ection 2511(a)(8) and [s]ection 2511(b) direct us
      to evaluate the “needs and welfare of the child,” we are required
      to resolve the analysis relative to [s]ection 2511(a)(8), prior to
      addressing the “needs and welfare” of [the child], as proscribed


                                     - 13 -
J-S57044-19


      by [s]ection 2511(b); as such, they are distinct in that we must
      address [s]ection 2511(a) before reaching [s]ection 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc)

(citations omitted).

      With regard to section 2511(b), we apply the following analysis:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      [s]ection 2511(b) does not explicitly require a bonding analysis
      and the term “bond” is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the section 2511(b) best-interest analysis, it
      is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).

      With respect to section 2511(a)(8), Father does not directly challenge

the Orphans’ Court’s determination that the termination of Father’s parental

rights would best serve the needs and welfare of Child.         Rather, Father

suggests that he resolved the issues that brought Child into care. Father’s

Brief at 8-9. Father asserts that he wrote from prison requesting contact with

                                     - 14 -
J-S57044-19


Child and “apparently made other inquiries regarding his son.”            Id. at 9.

Further, Father argues that he engaged in anger management, addressed his

substance abuse issues, attended counseling, and obtained books from the

prison library regarding parenting.            Id. at 10.   Father contends “he did

everything he could under the difficult, sometimes admittedly self-inflicted,

circumstances.” Id. at 11.

       Here, the Orphans’ Court determined that Child was removed from

Father’s care due to his assault on Child’s half-sibling and his drug abuse.

N.T., 4/26/19, at 110.        The Orphans’ Court observed that Father did not

regularly visit Child, was not successful with his drug and alcohol treatment,

was not compliant with office and home visits, continued to use illegal

substances, and was non-compliant with CYS. Id. at 111-12. The Orphans’

Court credited testimony that, prior to his incarceration, Father failed to

complete anger management. Id. at 115. The Orphans’ Court acknowledged

that Father made some progress regarding drug and alcohol treatment after

Father was incarcerated, but concluded that, prior to the filing of the Petition

to terminate his parental rights, Father had failed to complete an anger

management program, did not complete drug and alcohol counseling,

continued to use illegal drugs, and was incarcerated.7 Id. at 117-18. While



____________________________________________


7 The Orphans’ Court credited testimony that, following the filing of the
Petition, Father was sentenced to SIPP and began to address his drug and
alcohol issues. N.T., 4/26/19, at 118.

                                          - 15 -
J-S57044-19


the Orphans’ Court observed that Father appeared to have made progress

with respect to his drug and alcohol and anger management issues, the court

concluded that Father had not first initiated those efforts prior to CYS giving

notice of the filing of the Petition to involuntarily terminate Father’s parental

rights. Id. at 118, 125, 129.

      Further, the Orphans’ Court observed that Child had developmental

issues while in Father’s care, but thrived upon Child’s removal. Id. at 125-

26. Moreover, the Orphans’ Court credited testimony that Child has a bond

with his foster parents, who provide for his emotional, physical, and

developmental needs. Id. Additionally, the Orphans’ Court found that there

was no bond between Child and Father.          Id. at 126-27.   Accordingly, the

Orphans’ Court determined that termination of Father’s parental rights was

appropriate.

      We discern no error of law or abuse of discretion in the Orphans’ Court’s

findings and conclusions.    Child was removed from Father’s care by court

Order on August 10, 2017, more than twelve months prior to the filing of the

August 20, 2018, Petition to involuntarily terminate Father’s parental rights.

Moreover, our review of the record confirms that the conditions that gave rise

to the removal of Child, namely, Father’s difficulty controlling his anger and

drug abuse, continued to exist at the time the termination Petition was filed.

The   Orphans’   Court   reasonably    disregarded   Father’s   efforts   towards

remedying these issues, as it found that Father’s efforts did not begin until


                                      - 16 -
J-S57044-19


after Father had received notice of the filing of the termination Petition.

Further, given Child’s stability and strong bond with his foster parents, and

the lack of any bond with Father, the Orphans’ Court did not abuse its

discretion in determining that the termination of Father’s parental rights best

serves the needs and welfare of Child. Thus, for all of the foregoing reasons,

we conclude that the Orphans’ Court did not abuse its discretion by

involuntarily terminating Father’s parental rights under section 2511(a)(8).8

       Accordingly, because the Orphans’ Court did not abuse its discretion in

terminating Father’s parental rights to Child, we affirm the termination Order.




____________________________________________


8  Based on this conclusion, we do not address section 2511(a)(1). See In re
B.L.W., 843 A.2d at 384. Further, Father failed to raise any argument with
regard to section 2511(b) in either his Pa.R.A.P. 1925(b) Concise Statement,
his Statement of Questions Involved, or his appellate brief. Accordingly, he
has waived any issue regarding section 2511(b). In re M.Z.T.M.W., 163 A.3d
462, 466 (Pa. Super. 2017). Nevertheless, had Father preserved a challenge
with regard to section 2511(b), we would conclude that the Orphans’ Court
did not abuse its discretion by terminating Father’s parental rights pursuant
to section 2511(b). The evidence reflects that Child is thriving in his foster
parents’ home and is bonded to them. In contrast, Father lived an unstable
life prior to his incarceration, was essentially uninvolved with Child, and Child
has no bond with him.

                                          - 17 -
J-S57044-19


     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2020




                          - 18 -